              Case 20-43965               Doc 1         Filed 08/12/20 Entered 08/12/20 17:37:03                           Main Document
                                                                     Pg 1 of 10
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MISSOURI

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Garbanzo Mediterranean Fresh, LLC

2.   All other names debtor       DBA     Garbanzo Mediterranean Fresh Missouri, LLC
     used in the last 8 years     DBA     Garbanzo Mediterranean Fresh, LLC
                                  DBA     Garbanzo Mediterranean Grill Franchising, LLC
     Include any assumed
     names, trade names and       DBA     Garbanzo Mediterranean Grill, LLC
     doing business as names      DBA     Garbanzo Investors, LLC
                                  DBA     Garbanzo Medieterranean Fresh
                                  DBA     Garbanzo Mediterranean Fresh Food Trucks, LLC
                                  DBA     GMG Aquisition LLC

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7700 E. Arapahoe Road, Suite 270
                                  Centennial, CO 80112
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Arapahoe                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-43965                Doc 1
                                           Filed 08/12/20 Entered 08/12/20 17:37:03                                           Main Document
Debtor    Garbanzo Mediterranean Fresh, LLC
                                                        Pg 2 of 10   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 20-43965               Doc 1
                                          Filed 08/12/20 Entered 08/12/20 17:37:03                                             Main Document
Debtor   Garbanzo Mediterranean Fresh, LLC
                                                       Pg 3 of 10   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-43965              Doc 1
                                           Filed 08/12/20 Entered 08/12/20 17:37:03                                          Main Document
Debtor    Garbanzo Mediterranean Fresh, LLC
                                                        Pg 4 of 10   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 12, 2020
                                                  MM / DD / YYYY


                             X   /s/ Barry Levine                                                        Barry Levine
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Robert E. Eggmann                                                    Date August 12, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Robert E. Eggmann 37374
                                 Printed name

                                 Carmody MacDonald P.C.
                                 Firm name

                                 120 S. Central Ave., Suite 1800
                                 Saint Louis, MO 63105
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     314-854-8600                  Email address      ree@carmodymacdonald.com

                                 37374 MO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-43965                    Doc 1          Filed 08/12/20 Entered 08/12/20 17:37:03                                      Main Document
                                                                              Pg 5 of 10
 Fill in this information to identify the case:
 Debtor name Garbanzo Mediterranean Fresh, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Accent Branding                                                 Vendor                                                                                                       $314.68
 Solutions
 1401 Webster Ave.
 Fort Collins, CO
 80524
 Aramark Uniform                                                 Vendor                                                                                                     $1,010.55
 Services
 P.O. Box 731676
 Dallas, TX 75373
 Century Link                                                    Telephone                                                                                                    $526.91
 P.O. Box 91155
 Seattle, WA
 98111-9255
 Century Link                                                    Telephone                                                                                                    $443.20
 Business Services
 P.O. Box 52187
 Phoenix, AZ
 85072-2187
 City of Longmont                                                Sales Tax (P&I)                                                                                              $148.60
 Civic Center
 Complex
 350 Kimbark St.
 Longmont, CO
 80501
 Custom Channels                                                 Vendor                                                                                                         $35.00
 2569 Park Lane
 Suite 104
 Lafayette, CO 80026
 Drag N Fly Wireless,                                            Telephone                                                                                                    $150.00
 Inc.
 7133 Washington
 Ave. South
 Minneapolis, MN
 55439




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-43965                    Doc 1          Filed 08/12/20 Entered 08/12/20 17:37:03                                      Main Document
                                                                              Pg 6 of 10

 Debtor    Garbanzo Mediterranean Fresh, LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Journalistic Inc.                                                                      Disputed                                                                            $2,500.00
 101 Euoropa Drive,
 Suite 150
 Chapel Hill, NC
 27517
 NUCO                                                            Vendor                                                                                                     $1,286.70
 P.O. Box 417902
 Boston, MA 02241
 O'Toole Design                                                  Vendor                                                                                                       $399.01
 Associates, Inc.
 2150 Schuetz Rd.,
 Ste. 205
 Saint Louis, MO
 63146
 Partech                                                         Vendor                                                                                                       $154.00
 8383 Seneca Tpke
 New Hartford, NY
 13413
 Patiot Print                                                    Vendor                                                                                                     $2,640.00
 Fulfillment, LLC
 2221 E. Lamar Blvd.,
 #480
 Arlington, TX 76006
 Sprague Pest                                                    Pest Control                                                                                                   $89.00
 Control
 2725 Pacific Ave.
 Tacoma, WA 98402
 Terminix Processing                                             Pest Control                                                                                                   $65.00
 Center
 P.O. Box 802155
 Chicago, IL
 60680-2131
 Vestar Bowles                                                   Vendor                                                                                                     $3,950.69
 Crossing, LLC
 2425 E. Camelback
 Rd., Ste. 750
 Phoenix, AZ
 85010-6000
 Xcel Energy                                                     Vendor                                                                                                       $829.23
 P.O. Box 9477
 Minneapolis, MN
 55484




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-43965                    Doc 1          Filed 08/12/20 Entered 08/12/20 17:37:03                  Main Document
                                                                         Pg 7 of 10



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      Garbanzo Mediterranean Fresh, LLC                                                              Case No.
                                                                                 Debtor(s)                 Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

       The above named debtor(s) hereby certifies/certify under penalty of perjury that the attached list
containing the names and addresses of my creditors (Matrix), consisting of 2 page(s) and is true, correct and
complete.




                                                                               /s/ Barry Levine
                                                                               Barry Levine/Manager
                                                                               Signer/Title


                                                                               Dated:    August 12, 2020




                                                                                                                             (L.F. 2 Rev. 03/03)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 20-43965   Doc 1   Filed 08/12/20 Entered 08/12/20 17:37:03   Main Document
                                         Pg 8 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Accent Branding Solutions
                        1401 Webster Ave.
                        Fort Collins, CO 80524

                        Aramark Uniform Services
                        P.O. Box 731676
                        Dallas, TX 75373

                        Century Link
                        P.O. Box 91155
                        Seattle, WA 98111-9255

                        Century Link
                        Business Services
                        P.O. Box 52187
                        Phoenix, AZ 85072-2187

                        City of Longmont
                        Civic Center Complex
                        350 Kimbark St.
                        Longmont, CO 80501

                        Custom Channels
                        2569 Park Lane
                        Suite 104
                        Lafayette, CO 80026

                        David L. Lansky, Esq.
                        Clark Hill PLC
                        14850 North Scottsdale Rd., Ste. 500
                        Scottsdale, AZ 85254
                        Dinova
                        6455 East Johns Crossing
                        Suite 220
                        Johns Creek, GA 30097

                        Drag N Fly Wireless, Inc.
                        7133 Washington Ave. South
                        Minneapolis, MN 55439

                        Garbanzo Mediterranean Grill, LLC
                        7700 E. Arapahoe Rd., Ste. 270
                        Centennial, CO 80112

                        Journalistic Inc.
                        101 Euoropa Drive, Suite 150
                        Chapel Hill, NC 27517

                        NMMS Twin Peaks, LLC and GKT Village at
                        the Peaks Investor, LLC; c/o NewMark
                        Merrill Co., Attn: Sandy D. Sigal
                        5850 Canoga Ave., Ste. 650
                        Woodland Hills, CA 91367
Case 20-43965   Doc 1   Filed 08/12/20 Entered 08/12/20 17:37:03   Main Document
                                     Pg 9 of 10


                    NUCO
                    P.O. Box 417902
                    Boston, MA 02241

                    O'Toole Design Associates, Inc.
                    2150 Schuetz Rd., Ste. 205
                    Saint Louis, MO 63146

                    Partech
                    8383 Seneca Tpke
                    New Hartford, NY 13413

                    Patiot Print Fulfillment, LLC
                    2221 E. Lamar Blvd., #480
                    Arlington, TX 76006

                    Reed Restaurant Repair, LLC
                    11130 Gray St.
                    Westminster, CO 80020

                    Sprague Pest Control
                    2725 Pacific Ave.
                    Tacoma, WA 98402

                    Terminix Processing Center
                    P.O. Box 802155
                    Chicago, IL 60680-2131

                    Vestar Bowles Crossing, LLC
                    2425 E. Camelback Rd., Ste. 750
                    Phoenix, AZ 85010-6000
                    Xcel Energy
                    P.O. Box 9477
                    Minneapolis, MN 55484

                    Yestar Bowles Crossing, LLC c/o Vestar
                    Attn: President-Management Services
                    2425 E. Camelback Rd., Ste. 750
                    Phoenix, AZ 85016
            Case 20-43965                    Doc 1          Filed 08/12/20 Entered 08/12/20 17:37:03              Main Document
                                                                        Pg 10 of 10



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      Garbanzo Mediterranean Fresh, LLC                                                          Case No.
                                                                                 Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Garbanzo Mediterranean Fresh, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 12, 2020                                                     /s/ Robert E. Eggmann
 Date                                                                Robert E. Eggmann 37374
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Garbanzo Mediterranean Fresh, LLC
                                                                     Carmody MacDonald P.C.
                                                                     120 S. Central Ave., Suite 1800
                                                                     Saint Louis, MO 63105
                                                                     314-854-8600 Fax:314-854-8660
                                                                     ree@carmodymacdonald.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
